Citation Nr: 0501341	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  03-08 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for post-traumatic stress disorder.

2.  Entitlement to a total disability rating based on 
individual unemployability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from April 1943 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, that denied, in 
pertinent part, the veteran's claims of entitlement to a 
disability rating in excess of 30 percent for post-traumatic 
stress disorder (PTSD) and entitlement to a total disability 
rating based on individual unemployability (TDIU).  The 
veteran has perfected a timely appeal.

In December 2003, the Board granted the veteran's motion to 
advance these claims on the docket.  The Board then remanded 
these claims to the Appeals Management Center (AMC) in 
January 2004 and they have now been returned for appropriate 
disposition.

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

VA has a duty to obtain relevant records, including VA 
treatment records, adequately identified by a claimant.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. § 
5103A(b) (West 2002).

In a VA Form 21-4138, dated in March 2004, the veteran 
reported that he had no additional records, other than 
treatment at the VA Outpatient Treatment Clinic in Winston-
Salem, North Carolina.  In a January 2005 statement, the 
veteran's representative asked the Board to consider 
remanding this case to obtain the treatment records reported 
by the veteran.  A review of the veteran's claims folder 
shows that VA treatment records dated subsequent to September 
2002 have not been obtained.

Accordingly, this case is REMANDED for the following actions:

1.  Obtain all records of the veteran's 
treatment for PTSD, right shoulder 
disability, and scar of the left eyebrow 
from the Winston-Salem, VA Medical 
Center, for the period from September 
2002 to the present and associate them 
with the claims folder.

2.  Then re-adjudicate the claims of 
entitlement to a disability rating in 
excess of 30 percent for PTSD and 
entitlement to TDIU.  If any 
determination remains adverse to the 
veteran, issue a supplemental statement 
of the case, before the claims folder is 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


